The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       April 10, 2014

                                   No. 04-13-00338-CR

                                Elias Esequiel VASQUEZ,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. 11-CRS-270
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due June 9, 2014.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court